In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 15-025V
                                           (Not to be published)


*************************
                           *
RANDALL HO,                *
                           *
               Petitioner, *
                           *                                              Filed: October 3, 2016
          v.               *
                           *                                              Decision on Attorneys’
SECRETARY OF HEALTH AND    *                                              Fees and Costs
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************




                             DECISION (ATTORNEYS’ FEES AND COSTS)


        In this case under the National Vaccine Injury Compensation Program,1 a Decision issued
on August 8, 2016. On September 21, 2016, Petitioner filed an Application for Attorneys’ Fees
and Costs, requesting a total payment of $23,416.09, representing attorneys’ fees of $21,307.70,
and $2,108.39 of attorneys’ costs. On September 22, 2016, Respondent filed a statement
indicating that Respondent has no objection to this request.
        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly, I
hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):
           •        a lump sum of $23,416.09, in the form of a check payable jointly to Petitioner
                    and Petitioner’s counsel, Edward Kraus, on account of services performed by
                    counsel’s law firm.


1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.